EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CEL-SCI Corporation Vienna, Virginia We hereby consent to the incorporation by reference in the Registration Statements on Form S­8(Nos. 333-27579, 333-03750, 333-57649, 333-69678, 333-84756, 333-31652, 333-117088, 333-140792, and 333-162265) and Form S-3 (Nos. 333-151667, 333-160181, 333-160794, 333-162039, 333-161504, and 333-162792) of CEL-SCI Corporation of our reports dated December 23, 2011 relating to the consolidated financial statements and the effectiveness of CEL-SCI Corporation’s internal control over financial reporting, which appear in this Form 10-K.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. By: /s/ BDO USA LLP Bethesda, Maryland December 23, 2011
